FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  January 12, 2012
                    UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                     Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 11-6189
          v.                                          (W.D. Oklahoma)
 GEORGE EDWARD BOYD,                          (D.C. Nos. 5:11-CV-00589-C and
                                                    5:08-CR-00237-C-1)
               Defendant - Appellant.


                            ORDER DENYING
                     CERTIFICATE OF APPEALABILITY *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this matter. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Defendant and petitioner George Boyd was convicted by a jury of seven

counts of signing false personal federal income tax returns, in violation of 26



      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
U.S.C. § 7206(1), and seven counts of making false claims for tax refunds, in

violation of 18 U.S.C. § 287. His conviction was affirmed on direct appeal by

this court. See United States v. Boyd, 378 Fed. Appx. 841 (10th Cir. 2010).

Mr. Boyd then sought relief under 28 U.S.C. § 2255, seeking to vacate, set aside

or correct his sentence, which the district court denied. He now seeks a

certificate of appealability (“COA”) to enable him to appeal that adverse

determination. For the following reasons, we deny Mr. Boyd a COA and dismiss

this matter.



                                BACKGROUND

      We derive the basic facts in this case from our decision on direct appeal:

             Defendant Boyd graduated from the United States Air Force
      Academy in June of 1971, and subsequently spent 22 years of active
      duty in the Air Force, retiring in September of 1993. In February
      1998, Boyd . . . began working as a pilot for Atlas Air, a New York-
      based commercial freight company. Boyd continued to work as a
      pilot for Atlas Air until April 2009.
             Throughout his career with the Air Force, as well as during the
      first year following his retirement from the Air Force, Boyd filed
      federal income tax returns on behalf of himself and his wife. In the
      summer of 1995, Boyd received a notice from the Internal Revenue
      Service (“IRS”) indicating they had recalculated the gross income he
      had reported on his 1994 tax return and that, as a result, he owed an
      additional $2000 in federal income taxes. After attempting
      unsuccessfully to communicate with the IRS regarding this matter,
      Boyd ultimately paid the additional taxes.

Boyd, 378 Fed. Appx. at 843.




                                        -2-
      Subsequently, after talking to a friend and attending several meetings of a

purported constitutional law study group, Mr. Boyd concluded that, based upon

his own review of the Internal Revenue Code (“IRC”), “any ‘private income,’

which he classified as income from sources other than the federal government,

was not federally taxable.” Id. Accordingly, in his 1995 federal tax return,

Mr. Boyd reported as income only the military retirement pay he received from

the federal government.

      Mr. Boyd failed to file federal income tax returns for the years 1996

through 2002. In 1998, the IRS sent Mr. Boyd a statutory notice of a tax

deficiency for the 1996 tax year. The IRS sent him similar notices for the tax

years 1997 and 1998. Mr. Boyd responded, claiming he was not responsible for

federal income taxes for those years. The IRS then assessed the tax, penalties and

interest for those years and sent Mr. Boyd notices of payments due, in the amount

of $26,190 for 1996, $17,252 for 1997 and $29,763 for 1998. In May 2002, the

IRS mailed to Mr. Boyd final notices of intent to levy and informed him of the

right to a collection due process hearing under 26 U.S.C. § 6330.

      Mr. Boyd requested a collection due process hearing, and stated that he

intended to make an audio recording of the meeting. When the IRS refused to

allow such a recording, the hearing was called off and an IRS appeals officer

issued a notice of determination sustaining the proposed levy.




                                        -3-
      Mr. Boyd appealed to the Tax Court, which entered summary judgment in

favor of the IRS and imposed a $2,500 penalty on Mr. Boyd for instituting a

proceeding primarily for delay. Mr. Boyd unsuccessfully appealed the Tax

Court’s decision, first to federal district court and then to our court. Boyd v.

United States, 121 Fed. Appx. 348, 349 (10th Cir. 2005).

      In the subsequent tax years, through 2007, Mr. Boyd filed tax returns

continuing to declare he had received zero income. For those years, he excluded

from his tax returns a total of $712,559.68 in total wages, and reported a total of

$6,102 in federal income taxes owed to the government. His claims for refunds

for those years included $49,498 of Medicare and Social Security withholdings.

      On September 10, 2008, a federal grand jury indicted Mr. Boyd on twelve

criminal counts arising out of his tax returns filed for the years 2001 through

2006. On December 2, 2008, a federal grand jury returned a fourteen-count

superceding indictment against Mr. Boyd. Counts one through seven charged him

with violating 26 U.S.C. § 7206(1) by signing false personal federal income tax

returns for the years 2001 through 2007. Counts eight through fourteen charged

Mr. Boyd with violating 18 U.S.C. § 287 by making false claims for tax returns

(seeking refunds of his annual Medicare and Social Security withholdings) during

those same seven years.




                                          -4-
      Mr. Boyd moved to dismiss counts eight through fourteen, claiming that

they were lesser included offenses of the charges in counts one through seven.

The district court denied his motion.

      The case proceeded to trial on April 13, 2009. After two and one-half days,

the jury found Mr. Boyd guilty of all fourteen charges. The district court then

sentenced him to thirty-three months’ imprisonment, followed by three years of

supervised release. Mr. Boyd was also ordered to pay restitution in the amount of

$113,053.

      Mr. Boyd filed the instant § 2255 petition on May 13, 2011, arguing:

(1) the court lacked jurisdiction because there is no law making Mr. Boyd liable

for income tax and “Title 18, section 7, limits the U.S. territorial jurisdiction to

territory outside the 50 states”; (2) a person’s right to labor is a constitutionally

protected right; (3) the IRS and the prosecutor committed fraud on the court;

(4) the IRS and the prosecutor violated Mr. Boyd’s rights to privacy, to labor, to

due process and to confront accusers; (5) Mr. Boyd’s defense counsel was

ineffective; and (6) the IRC violates the vagueness doctrine.

      The district court succinctly rejected Mr. Boyd’s petition:

             Grounds One through Four and Six were not raised on appeal
      and are therefore waived unless Defendant can show cause and actual
      prejudice resulting from the errors of which he complains. Even if
      these grounds are not deemed waived, they continue to raise the same
      muddled logic that Mr. Boyd has expressed throughout these and
      underlying tax proceedings. If none of the legal process this
      Defendant has borne over the last 12 years has persuaded him that his

                                           -5-
      interpretation of the Internal Revenue Code is wrong, this Court sees
      no purpose to be served in explaining further.

Mem. Op. & Order at 1-2, R. Vol. 1 at 514-15 (citation omitted). The court then

rejected the only remaining claim, Mr. Boyd’s claim that his counsel was

ineffective, on its merits, stating, “[n]one of the omissions or errors asserted by

Defendant amount to violations of prevailing professional norms, and more

importantly, Defendant has not shown a reasonable probability that but for the

alleged errors, the outcome would have been different.” Id. at 2. The court also

denied Mr. Boyd a COA. Accordingly, Mr. Boyd asks this court for a COA.



                                   DISCUSSION

      To obtain a COA, Mr. Boyd must make a “substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c). This standard requires a

“demonstration that . . . includes showing that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in

a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(internal quotation marks omitted). When the district court rules on the merits of

a constitutional habeas claim, the petitioner must show that “reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or

wrong.” Id. Where the district court rules on procedural grounds, a COA may


                                          -6-
issue when the petitioner shows that “jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

. . . whether the district court was correct in its procedural ruling.” Id.

      Mr. Boyd makes essentially the same arguments here that he made in the

district court. Thus, he argues the district court lacked jurisdiction; a citizen’s

right to labor is a constitutionally protected right not a “government controlled

privilege subject to taxation”; the IRS and the prosecutor committed fraud on the

court; various constitutional rights were violated by the IRS and the prosecutor;

he received ineffective assistance of counsel; and the IRC is unconstitutionally

vague.

      Besides the district court’s conclusion that all of Mr. Boyd’s arguments

except for his ineffective assistance of counsel claim had been waived, with

which we agree, we also agree with the district court that they are meritless, in

any event. His arguments amount to a wholesale attack on the validity of the IRC

and the authority of the IRS. These arguments have been roundly rejected on

many previous occasions. 1

      The bulk of Mr. Boyd’s brief is dedicated to the proposition that there is no

law or statutory authority, in the IRC or anywhere, making him liable for income




      1
      We note that Mr. Boyd paid his taxes for many years before having his
apparent epiphany suggesting that no such obligation continued.

                                           -7-
taxes. 2 This argument has been repeatedly rejected by this court and many others.

See Lonsdale v. United States, 919 F.2d 1440, 1448 (10th Cir. 1990) (holding that

an argument that “no statutory authority exists for imposing an income tax on

individuals” is “completely lacking in legal merit and patently frivolous”); see

also United States v. Dawes, 874 F.2d 746, 750-51 (10th Cir. 1989), overruled on

other grounds, 895 F.2d 1581 (10th Cir. 1990); Charczuk v. Commissioner, 771

F.2d 471, 472-73 (10th Cir. 1985); United States v. Stillhammer, 706 F.2d 1072,

1077-78 (10th Cir. 1983).

      Mr. Boyd’s jurisdictional argument is based upon his assertion that there is

no statutory authority for the imposition of income tax on him; therefore, the

court lacked subject matter jurisdiction over him. Our abundant case-law

rejecting his argument about statutory authority to tax disposes of this argument.

We have also rejected the argument that the term “income” as used in the tax

statutes is unconstitutionally vague, so Mr. Boyd’s generalized vagueness

arguments must fail.

      Mr. Boyd’s other arguments have been waived, with the exception of his

argument about ineffective assistance of counsel. We agree wholeheartedly with


      2
        Mr. Boyd blatantly includes further elaboration of his legal arguments in
his appendices, and he asks us to read those as a supplement to his brief. We
view this as an obvious attempt to avoid the page and word number restrictions
for briefs contained in our Rules. See Fed. R. App. P. 32 (7) (describing the page
and type-volume limitations on briefs). We accordingly decline to review Mr.
Boyd’s additional arguments contained in appendices attached to his briefs.

                                        -8-
the district court’s disposition of this claim, finding no reasonable jurist could

disagree with the court’s assessment that Mr. Boyd’s counsel was not ineffective.

Mr. Boyd cannot demonstrate ineffectiveness by arguing that his attorney failed

to make arguments that are frivolous and have been repeatedly rejected by our

court and others.



                                   CONCLUSION

      For the foregoing reasons, we DENY a COA and DISMISS this matter.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -9-